District Court of Ponce.
Whbeeas, The only errors assigned by the appellant are: (1) That the court erred in weighing the evidence and dismissing the complaint; (2) that the court erred in holding by its judgment that the law and the facts were in favor of the defendant and against the plaintiff, and (3) that the court erred in imposing the costs and attorney’s fees upon the plaintiff;
*916Whereas, The questions' so raised are rather questions of fact than of law;
Whereas, 'After a careful examination of the record in the light of the appellant’s brief and of the oral and written pleadings of the appellee, we find no abuse of discretion or such manifest error as to require a reversal or modification of the judgment;
Therefore, The judgment of March 10, 1922, is affirmed.